IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 19, 2008
                                     No. 07-40650
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

CLARENCE EUGENE JONES,

                                                  Plaintiff–Appellant,

v.

TRAVIS E. PRIMROSE,

                                                  Defendant–Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:04-CV-123


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Clarence Eugene Jones, Texas prisoner # 675128, appeals the dismissal
of his 42 U.S.C. § 1983 excessive force claim against Travis E. Primrose, a
correctional officer at the Stiles Unit of the Texas Department of Criminal
Justice, Institutional Division, after a jury failed to find that excessive force had
been used. Jones also moves for the production of the trial transcripts at
government expense and the appointment of counsel on appeal.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-40650

      Jones argues that the magistrate judge abused her discretion in denying
his requests for the appointment of trial counsel. However, Jones has not shown
that there were exceptional circumstances justifying the appointment of trial
counsel. Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987). Accordingly, he has not
shown that the magistrate judge abused her discretion in denying his motion for
the appointment of trial counsel. See id.
      To the extent that Jones also asserts that the jury’s verdict was not
supported by the evidence, he has not briefed the issue, and thus he has
abandoned it. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).
      Because we hold that the magistrate judge did not abused her discretion
and that Jones has abandoned his appeal of the dismissal of his 42 U.S.C. § 1983
excessive force claim, we also deny his motion for the production of the trial
transcripts as moot.
      AFFIRMED; ALL OUTSTANDING MOTIONS DENIED.




                                       2